DETAILED ACTION
Claim(s) 1-20 as filed 9/18/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “one of the group comprising”.  It is unclear whether applicant intends to limit the claim to only the fluids recited.  It appears that the claim should be “one of the group consisting of” because “comprising” is an open-ended term.  That is, claim is written such that the group may include additional fluids not recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9-11, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gastineau et al. (US Patent 4155571).
Regarding Claim 1, Gastineau discloses a flanged joint, comprising: a first flange member (including flange 13 and associated expanded portion 15) having a first sealing surface 17; a second flange member (including flange 14 and associated expanded portion 15) having a second sealing surface (surface 17 of the second flange member which faces surface 17 of the first flange member); a hollow-metal gasket 22 between the first flange member and the second flange member (as shown in Figures 1 and 2); and a spacer 24 between the first flange member and the second flange member (as shown in Figures 1 and 2), the spacer 24 defining a minimum distance between the first flange member and the second flange member (col. 4, lines 56-68).
Regarding Claim 2, Gastineau is seen as further disclosing the flanged joint is configured to seal a metal-conveying volume (the flanged joint is at least capable of sealing a metal-conveying volume via the o-ring seal 22).
Regarding Claim 4, Gastineau further discloses the hollow-metal gasket 22 forms a seal between the first sealing surface and the second sealing surface (seal between opposite surfaces 17 as best shown in Figure 1).
Regarding Claim 5, Gastineau further discloses the hollow-metal gasket 22 is a hollow-metal O-ring (best shown in Figure 2; col. 3, lines 39-43).
Regarding Claim 9, Gastineau further discloses the first flange member 13 includes a first plurality of fastener openings 16, the second flange member 14 includes a second plurality of fastener openings (openings 16 of second flange member 14), wherein each fastener opening of the first plurality of fastener openings faces a fastener opening of the second plurality of fastener openings (as shown in Figure 1 to accommodate bolts 19).
Regarding Claim 10, Gastineau further discloses the flange joint comprises a plurality of fasteners 19 for pressing the first flange member 13 and the second flange member 14 towards each other (via nut 21), wherein each fastener 19 is disposed in a fastener opening 16 of the first plurality of faster openings and in a fastener opening 16 of the second plurality of fastener openings (as shown in Figure 1).
Regarding Claim 11, Gastineau is seen as further disclosing the metal-conveying volume is configured to receive fluid lithium or gaseous lithium (that is, the device of Gastineau is at least capable of being used with a system having fluid lithium or gaseous lithium; it is noted that the claims do not require the lithium and it is further noted that the lithium, even if positively recited, would constitute the material worked upon which would not be accorded patentable weight as per MPEP 2115).
Regarding Claim 14, when making and using the device of Gastineau, Gastineau necessarily discloses a method of fluidly connecting a first component 10 to a second component 11, the method comprising: connecting a first flange member (including flange 13 and associated expanded portion 15) having a first sealing surface 17 to the first component 10 (these elements are integrally coupled as shown in Figure 1); connecting a second flange member (including flange 14 and associated expanded portion 15) having a second sealing surface (surface 17 of the second flange member which faces surface 17 of the first flange member) to the second component (these elements are integrally coupled as shown in Figure 1); arranging a hollow-metal gasket 22 between the first flange member and the second flange member (as shown in Figure 1); arranging a spacer 24 between the first flange member and the second flange member (as shown in Figure 1); and connecting the first flange member to the second flange member (via bolts 19), wherein the hollow-metal gasket 22 forms a seal between the first sealing surface and the second sealing surface (col. 4, lines 62-68), and wherein the spacer 24 defines a minimum distance between the first flange member and the second flange member (col. 4, lines 56-68).
Regarding Claim 16, Gastineau further discloses pressing the first flange member 13 and the second flange member 14 towards each other (via bolts 19 and nuts 21).
Regarding Claim 17, Gastineau further discloses a pressing force is provided by a plurality of fasteners 19 connecting the first flange member 13 to the second flange member 14.
Regarding Claim 18, Gastineau further discloses the hollow-metal gasket 22 is compressed to provide an elastic deformation of the hollow metal gasket (col. 4, lines 56-68; i.e. the gasket has “spring back characteristics”).
Regarding Claim 20, Gastineau further discloses the first component and/or the second component is a pipe, a crucible, a reservoir, a nozzle, a diffuser, a showerhead and/or a wall portion of a processing chamber (the first and second components 10 and 11 are pipes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau et al. (US Patent 4155571) in view of Westberg (US Patent 3794361).
Regarding Claim 3, Gastineau does not disclose the spacer and/or the hollow-metal gasket includes a material that is chemically resistant to an alkali-metal.
Westberg teaches a gasket 22 (Figure 4) for a flanged pipe coupling and further teaches the gasket 22 is a metal gasket (steel) which includes a material that is chemically resistant to an alkali-metal (“Teflon” as described in col. 2, lines 25-30 is known in the art to provide chemical resistance to alkali metals; it is noted that applicant’s specification as filed does not provide a definition or value for this chemical resistance and therefore the term is given its plain, broad meaning).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Gastineau such that the metal gasket includes a Teflon coating as taught by Westberg for the purpose of providing chemical resistance (as taught by Westberg; col. 2, lines 25-30).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau et al. (US Patent 4155571) in view of Roussin (US Patent 4189158).
Regarding Claim 6, Gastineau does not disclose the hollow-metal gasket includes an inert gas.
Roussin teaches a hollow seal member and further teaches the hollow seal member 44 includes a chamber 50 filled with an inert gas (col. 4, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Gastineau such that the hollow gasket is a closed gasket filled with an inert gas as taught by Roussin for the purpose of providing an arrangement which allows for greater control of the fluid pressure within the gasket.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau et al. (US Patent 4155571) in view of Chusak (US Patent Application 2017/0370470).
Regarding Claim 7, Gastineau does not disclose the hollow-metal gasket and/or the spacer comprises at least one of a nickel/chromium alloy, tantalum and molybdenum.
Chusak teaches a gasket assembly and further teaches a metallic outer ring 202 is formed from a nickel/chromium alloy (para. 0027).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Gastineau such that the gasket and/or the spacer comprises a nickel/chromium alloy as taught by Chusak for the purpose of utilizing a readily available material which is known in the art to be suitable for use with metallic gaskets.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau et al. (US Patent 4155571) in view of Halling (US Patent 8152172).
Regarding Claim 8, Gastineau does not disclose the hollow-metal gasket and/or the spacer comprises a coating including gold, silver, nickel or copper.
Halling teaches a metal gasket and further teaches the gasket comprises a coating such as silver or gold to improve sealing (col. 11, line 66 – col. 12, line 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Gastineau such that the gasket includes a coating including silver or gold as taught by Halling to improve sealing (as taught by Halling).
Claims 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau et al. (US Patent 4155571).
Regarding Claim 12, Gastineau is seen as further disclosing the metal-conveying volume (i.e. the interior of the coupling which is capable of handling fluid metal as described above) is an interior volume (within the coupling in the same manner as achieved by applicant), the interior volume being sealed off from an exterior volume (an exterior volume located outside of the coupling in the same manner as achieved by applicant; the interior volume is sealed off from the exterior volume via the gasket 22).
Gastineau is silent on the particular pressures handled by the coupling and therefore does not disclose the flanged joint is configured to withstand a pressure difference between the interior volume and the exterior volume of up to 200 mbar.
However, the selection of the particular pressures of fluids in a system is seen as a mere matter of design choice and it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Gastineau such that the joint withstands any desired pressure difference, including a pressure difference of up to 200mbar, for the purpose of accommodating specific needs of a particular system.  Furthermore, the ability to withstand pressures is dependent on the particular materials chosen and it has been generally held that the selection of known materials based on suitability for its intended use is within the level of ordinary skill in the art (MPEP 2144.07).
Regarding Claim 13, Gastineau is silent on the particular temperatures of the system and therefore does not disclose the flanged joint is operable in a temperature range from 15 °C to 950 °C.  
However, the selection of the particular temperatures of a system is seen as a mere matter of design choice and it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Gastineau such that the joint is operable in any desired temperature range, including a range from 15 °C to 950 °C, for the purpose of accommodating specific needs of a particular system.  Furthermore, the ability to operate in different temperatures is dependent on the particular materials chosen and it has been generally held that the selection of known materials based on suitability for its intended use is within the level of ordinary skill in the art (MPEP 2144.07).
Regarding Claim 19, Gastineau further discloses the hollow-metal gasket 22 is compressed between the first flange member 13 and the second flange member 14.  
Gastineau is silent on the exact amount of compression of the gasket and therefore does not disclose the difference in diameter of the uncompressed hollow-metal gasket and the compressed hollow-metal gasket in the direction of the compressing force is 0.2 mm or less.
However, the selection of the particular amount of compression of the gasket is seen as a matter of engineering design choice based at least in part on the materials used and the pressures of the fluid within the coupling.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Gastineau to provide any desired level of compression of the gasket, including 0.2 mm or less, for the purpose of ensuring an adequate seal while not destroying the gasket member (as taught by Gastineau; col. 4, lines 62-68).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau et al. (US Patent 4155571) in view of Wallace (US Patent 3118693).
Regarding Claim 15, Gastineau is silent on the particular fluid handled and therefore does not disclose conveying one of the group comprising liquid metal, gaseous metal, liquid alkali metal, gaseous alkali metal, liquid alkaline earth metal, gaseous alkaline earth metal, liquid lithium, and gaseous lithium from the first component to the second component.
Wallace teaches a flanged coupling and further teaches the connection conveys liquid metal (col. 1, lines 9-14) from a first component to a second component (components 10 and 12).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Gastineau such that the device conveys liquid metal from the first component to the second component as taught by Wallace for the purpose of utilizing the device in an alternative manner known in the art, thereby providing another use of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goetze (US Patent 2291709) and Ohmi et al. (US Patent 8485534) teach hollow gaskets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753